 

 

Gitiensiny he te

pe Zins rome ter een mig pmo eae ome

oa | Reroalerndetgie tien

tee A Mian vik tata;
Ma OSE EO)

nays ghia iad ig ls i oem ps
"tae BUS: 4 TR et of hh thn psec te”

 

 
 

 

YRes 8 =. 8

a

 

FFI VI’

STATE OF WASHINGTON.)
COUNTY OF KING ; *
I, Samuel A. Mantz, being first duty swom, depose and state as follows:
INTRODUCTION AND AGENT. BACKGROUND

1, Laws a Special Agent (8A) with the Federal Burtau of Investigation (FBI)
currently assigned to the Vancouver, Washington Resident Agency of the Seattle,
Washington Division of the FBI, and have been so employed for four years. Previoisaly 1
was assigned to Pierre, South Dakota Resident Agency of the Minneapolis, Minnesota
Division of the FBL I haye investigated Indian Country crimes ta include white collar
crimes, public corruption and violent crimes against children. In the past I have conducted
investigations fn codjunction with the South Dakota Crimes Against Children Task Force. I
‘wad also assignet! fo the South Dekotn Safe Trails Drug Enforcement Task Force. During,
my investigations 1 have previously authored and/or participated in the execution of
numerous search warrants, seizare werranta, arrests and/or trials. My duties in the past
inchaied planning the execution of the warrants, sectiting and s¢aithing the proiuises; seiziig
documents, records and other evidence, interviewing wimesses and preparing for trial.

2. I make this affidavit in support of em application for «search warns for
information associated with the subject email account “Joan F
at premises controlled by AOL, Inc. (AOL), an e-mail provider headquarter
Way, Dulles, VA 20166. The information to be searchod is described in the following
paragraphs and in Attachment A. This affidavit is made in support of an application for &

 

 

|[aeatch warrant under 18 .5.C..§§ 2703¢a), 2703(b\1\(A) and.2703(c)(1}(A) to require

AOL to disclose to the government copies of the information (including the content of
communications) further described in Section | of Attachment B. Upon receipt of the

‘Affidavit of Special Agent Mauwz- | UNITED STATES ATTORNEY
UBAG# 201SRORD | 7a Srey ae Soe
(208) 583-1979

 
 

 

    
    
  
 
 
   
    
  
  
  
   
 

information described in Section I of Attachment B, government-authorized persons will:
review that information to locate the items described in Section II of Attachment B.

3. The facts.set forth in this Affidavit are based an my own ‘personal knowledge;
knowledge obtained from other individuals during my participation in this investigation, .
including other law enforcenient officers; review of documents and.records related to.this
investigation; communications with others who have personal knowledge of the events and
Because this Affidavit is submitted for the limited purpose of establishing probable cease in
support of the application for a search warrant, t does not set forth each and every ict that |
of others have learned during the course of this investigation.

4. Based on my training and experience.and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 U.S.C, § 1343 (wire fraud), 18 U.S.C.
§ 1028A (agerevated identity theft), and 18.U.S.C. § 1956(h) (money laundering conspiracy)
have been committed by Mary Gilmore and Robin Thompson. There is aiso probable cause
te seurch the information described in Attachmerit A for evidence; instramontalities, |
contraband or fruits of these ctimes further described in Attachment B.

THE INVESTIGATION
5: As discussed below, the subject email acoouitt:- was uscd-es an instrumentality
to- commit a fraudulent scheme whereby the perpetrators of the scheme used a fraudulent
email to induce NT to transfer $241,000. A portion of those funds were then
moved through miultiple accounts to the benefit of the targets of this investigatio stigution, Mary
Gilmore and Robin Thompson. ;

6  OnFebsuary 19, 2015, 1 interviewed “D.R.”, controller for
I GB tviscct thes be went into work on Januaiy 27, 2015 and sive thi he ha
received an email frorii who appeared fo be “M.HL”, Chief Financial Officer of [i
The email instructed D.R. to arrange for a wite tretisfer of
tately $241,000 toa specified bank account. Tha email included what appeared to
be a forwarded message from “K.C.”, Chief Executive Officer of Papa Murphy’s.

© 0 Ode Oe

1
11
12
13

14

As
16
174}
18
19.
20
21

©

23

BSE

Affidavit of Special Agent Mautz- 2 UMIVEESTAFES ATTORNEY
- USA) sROgZTS 200 Srawany Grater, Buin: 5700
Of 201 HEATTLA, WARRENTON 9216)

 
 

 

OPN

Oe PHA WA hw Ne 6.

RaEBREB

27
25

International. [J took the email and the information contained therein and arranged for the
wire transfer as requested in the email.

7, The email contained personal information of D.R. anid MLE. including thelr
names, positions within the company, and their email addresses. However, the actual
account that the fraudster used to Communicate with D.R. was from the domain tiame -
SN i:s:c00 of I ” The alteration to the domein
name was so slight and the content of the email itself was so convincing that D.R. did not
realize that the email address was fraudulent.

8. On February 18, 2015, EE Corporete Adorney for
Intemational, provided me with a copy of the email chain that was received byD,R. on
January 27, 2015. The email chain starts with an erriail thet appears to be sent from K.C. to
M.H. The email includes the following: “Per our conversation, attached is the wiring
instructions. I will provide you with the support for this later. Let mé know once is
processed”. That emall appeared to have been sent January 27, 2015.. The next email in-the
chain was the original email sent to [IJ arid the einail be relied on to initiate the wire
transfer. The email inctudes the following: “Process a wire of $241,657.29 to the attached
account information ASAP, This should be-coded to Admin Expense. Send me the
confirmation. when completed”.

9. On February 19, 2015, I provided ine with a copy of the wite
transfer confirmation for the wire transfer that D.R. initiated as a result of the fraudylerit
email. Ths confirmation shows that on January 27, 2015, $241,657.29 was sent from the
GE bank account at Wells Fargo Bank, NA. The confirmation shows [i
 ccouct in Vancouver, WA as the originator of the wire transfer. The

i confirmation shows that the wire transfer was sent to Citibank, N.A., located in Oakland,

CA, to be deposited into account number *2768. [ED Jr. is listed as the owner of

#{ that bank account.
10. On April §, 2015, Treceived documents that were sent by Citibank, NA.

relating to acoount number *2768. The statement for the account for January 26, 2015

Affidevit of Specie) Agent Mautz- 3 UNITED STATES ATTORNEY
USAO# 201500279 ee aan!

(204)4S3-7970

 
 

 

RSSEAREREES ES

through February 24, 2015 shows an incoming wire transfer on January 27, 2015 of
$241,657.29 from [RG International, That sane statement shows two wire
transfers out from that account. Both wire transfers are for $100,000 cach. One of the -
transfers occurred on January 28, 2015 and the other occurred on January 29, 2015. Citibenk
documents identify SIRI (RII Jc. from Henderson, NV 89012-2314 aa the owner af the

11. The Citibank documents show that the $100,000 wire transfer out of the
Citibank account on January 28, 2015-was received by US Bank, NA account number *7352,
which belongs to

12. The $100,000 wire transfer out of Citibank Accoutt Number *2768 on January
29, 2015 was sent to Toronto Dominion Bank accourit located in Toromto, Canada, belonging
to John P Dey.

13. A week after the first email request for a wire transfer, D-R: (the controller)
received an email requesting another wire transfer, this time for approximately $367,00 to an
K.C. (the CEO) relating to the transfers, Both the controller and the CFO than spproached .
the CEO about the emaila and the fraudulent nature of the email requests was discovered. .

14, On June 8, 2015, SS EE was interviewed by FBISAs Lance —
Shakespear and Zachary Carey, I have reviewed a report authored by SA Shakespear
detailing the interview with ll ites (MB pavised the agents that he is the father of
Mary Gilmore. rari understood that: Gilmore and Ker boyftiend, Rob Thompson, 2 are
ii sd "Thompson arsanged for the transfer of $241,657.29:
‘also told SAs Shakespear and Carey that Gilmite arid
Thompson gav{} instructions to make two separate $100,000 wire transfers which
included account numbers and batik riames,

  

Affidavit of Special Agent Muutz- 4 ‘ UNITED STATES ATTORNEY
700 STEWART STREET, Sustye S200
USAO# 2015R00279 SEATTLE, WARDMOTONDEIOL
(206)'583-7970
 

15, On May 1, 2015, RE was interviewed by FBI SAs Brian Barrow
and Thom Vo. Ihave reviewed a report authored by SA Barrow detailing the interview of
(014 the agents she had met Mary Gilmore'and Robin Thompson
through her employment et La Quinta Inns and Suites. For approximately the past year,
Gilmore and Thompson have been staying at the La Quinta where [J works, in Temecula,
CA. In January of 2015, Gilmore asked [J to accept'a wire transfer that would be coming
from Gilmore's father, BE EBB in the emount of $100,000. [fj understood that
Gilmore had arranged for both the initial wire of money into [EE sccount and she
transfer of money from Winter's account to [ils account. .

16. — i told the agents that Gilmore and Thompson gave [iJ detsiled instructions
to make payments once [ij had received the $100,000 into ber bank account. IMJ wold the
agents she had received an email from Joancenterl @aol.com which inchuded account:
information prior to the $100,000 transaction. [I also provided the agents with a copy of
Gilmore’s La Quinta hotel bill, The’bill lists Gilmore’s email address as |
Joancenter @aol.com.

17, Bi indicated that once the money was transferred to her account, Gilmore and
Thompson directed her to pay for a number of itema inclyding, but not limited to an
Dutesnding hotel bill for over'$18,000 and a bill for two separate storage rooms. Gilmore
promised that she would pay [J $6,500 for her help with the $100,000 transfer;

18. After being alerted to the fiand, Citibank attempted to recall the wire transfer.
is October 20, 2015, | interviewed D.R. regarding Citibank’s ability to recall dome ot all of
the wire transfer, D.R. advised that Citibank was able-to return 8 total of $76,764.64 of the
wire transfer. D.R. stated that the outstanding loss to (MMMM international wes now
$164,892.65, D.R. indicated that his company continued to roceive emails requesting wire
teaitefers that are similar to the email discussed abave, thut arc sent from 2 doiinit name that

6 © A A ® wh ow

     
  
 

SEES

SBR BEREES

ABfidavit of Special Agent Mautz- 5 UNITED STATES ATTORNEY
A i.
UBAO# 2015R00379 Nara W sarc secre ba101

- as) 58%

 
 

Oo eS SA ts hk YH ON

pai ie he i _
eon an &&SN = S

19. Teonducted an analysis of the initiating IP addresses for the emails that were
sent to EG convoller. Both the first and second exnail requests are associated
with an IP addresses owned by Tucows.com which is based in Toronto, Canada.

SUBJECT EMAIL ACCOUNT AS INSTRUMENTALITY OF
‘THE CRIMES

20. Information provided by [J indicates that the subjett eccourt was used as aii
instrumentality of the crimes.. Gilmore has indicated that the subject email account is.
associated with her. Moreover, Gilmore need the subject email account to provide fj with
the information needed to execute wire transfers.

BACKGROUND REGARDING AOL’s SERVICES

21. In my training and experience, I have learned that AOL provides a variety of
on-line services, including electronic niail (“e-mail”) access, to the. general public. AOL
allows subscribers to obtain e-mail accounts at the domain name aol.com, like the e-mail
accouit listed in Attachment A,

_ 22, ‘Subscribers obtain an account by registering with AOL. When doing so, e-
mail providers like AOL, ask the subscriber to provide pertain personal identifying
information. This information’ can include the subscriber's full name, physical address,
telephone nombers and other identifiers, alternative eomail addresses, and, for paying
subscribers, means and source of payment (including any credit or bank account sumber). In.
my training and experience, such information may conbtinite evidence of the cristies wider
investigation because the information can be used to identify the account's user or users, and
to hélp establish who has dominion and control over the account.

23. E-mail providers typically retain certain transactional information about the
creation and use of eavh accoufit on their systems, This information can include the dutwon
which the account was created, the length of service, records of log-in (i.¢., session) times
and durations, the types of service utilized, the status of the account (including whether the
apcount is inactive or closed), the methods used to cofnect to the accourit (ruch as logging
into the accourit via AOL’s website), and other log files that reflect usage of the account. In

Affidavit of Special Agent Mauiz- 6 UNITED STATES ATTORNEY
URAO# 2015R00279 SEATTLs, WaAsmpairoe asi
' (208) 553-970
 

 

addition, e-mail providers often have records of the Internet Protocol address (“IP address”)
used to register the account and the IP addresses associated with particular logins to the
account, Because every device that connects to the Internet must use an IP address, IP’
address information can help to identify which computers or other devices were used to
access the e-mail account, which can help establish the. individual or individuals whe had
dominion and control over the account |

24. In general, an e-mail that is sent to an AOL subscriber is stored in the
subscriber's “mail box” on AOL servers until the subscriber deletes the e-mail. If the:
subscriber does not delete the message, the message can remain on AOL servers indefinitely.
Riven if the subscriber deletes the e-mail, it may continue to be available on AOL servers for
a certain period of time.

25. When the subscriber sends an e-tnail, it is initiated at the user’s:computer,
transferred vig the Intemet to AOL’s servers, and then transmitted to its end destination.
AOL often maintains a copy of the o-nuil sent. Unless the sender of the ¢-inail specifically :
deletes the e-muail from the AOL ‘server; the e-mail can remain on the system indefinitely.

16'| Even if the sender deletes the e-rail, it may ooritinue to bé available on AOL’s ervent fora

certain period of time.
26. A sent or received e-mail typically includes the content of the message, somfer:

19 || and destination addresses, the date and time at which the e-mail was sent, and the size and.

length of the e-mail. Ifan e-mail user writes a draft message but does not send it, tht
message may also be saved by AOL but mzy.not include all of these categories of data.

27. An AOL subscriber can also stdre files; iiicluding e-mails, address books, _
contact or buddy lists, calendar data, photographs, and other files, on- servers maintained
and/or owried by AOL. In my training and experience, evidence of who was using ef &-itail

|| secount:-may be found in aildress books, contact or buddy lists, e-mzil-in the account,

attachments to e-mails, including photographs and files, and photographs and files stoted in
relation to the account.

Affidavit of Special: Mautz- 7 UNITED STATES ATTOSNBEY.
USAOH# oolsRouz treat Aesrnner tras

(208) 53900
 

@o@ © 2 hm Ow foe

BURERRESRBEB

28. in some cases, e-mail account users will communicate directly with én e-mail
service provider about issues relating to the account, such as technical problems, billing
inquiries, or complaints from other users. E-mail providers typically retain records about
such communications, including records of contacts between the user and the provider's
support services, as well records of any actions takes by the provider or user as a result of
the commiunications. In miy training and experience, such information may constinute
evidence of the crimes under investigation because the information can be used to identify
the account’s user or users,

' PAST EFFORTS TO OBTAIN THIS EVIDENCE

29. This evidence has not been previously available to me or other agents. On 7
June 18, 2015, I sent a preservation letter to AOL, requesting that they preserve all evidence
related to the account, losncenter | @aol.com, under authority of Title 18, United States
Code, Section 2703(1)(1), for a period of 90 days. 7

30. Witnesses in the investigation have connected the account,
leancenter1@aol.com, to criminal activity as previously described. To date, the Japtop
Believed to have been used to access the sccount, loancenter | @aol.com, haw not been at the
disposal of law enforcement to be searched.

INFORMATION TO BE SEARCHED AND THINGS TO BE 5

31. Pursgant to Title 18, United States Code, Section 2703), this application end
affidavit for a search warrant secks authorization to permit AOL, and its agents and
employees, to assist agents in the execution of this warrant, Oince issued, the search warrunt

 

{| will be presented to AOL with direction that it identify the aol.com aceount described in

Aftachment A to this affidavit, os well aa other subsctiber and log records associated with the
account, as set forth in Section I of Attachment B to this affidavit.

32. The search wattant will dircet AOL to create an exact copy of the spetified
account and records.

UNITED STATES ATTORNEY
Affdavit of Special Agent Mautz- 8 Me ewan  burrz3300

USAO# 201SR00779 _SMATTLA, Wanner 90109
(00 7553-08
 

2 @ ~= OA A Om OND oe

oo 2d A ta & WwW NH = ©

 

33. I, and/or other law enforcement personne! will thereafter review the copy of

‘the electronically stored data, and identify from among that content those items that come

within the items identified in Section I to Attachment B, for seizure.

34, Analyzing the data coritained in the forensic image may require.special
technical skills, equipment, and software. It could also be very time-consuming, Searching
by keywords, for example, can yield thousands of “hits,” each of which must then be

reviewed in context by the examiner to determine whether the data is within the scope of the |

warrant. Merely finding a relevant “hit” does not end the teview process, Keywords used
originally need to be modified continuously, based on interim results. Certain file formats,
moreover, do not lend themselves to keyword searches, as keywords, search text, and miany
common e-mail, database and spreadsheet applications do not store data as searchable text.
The data may be saved, instead, in proprietary non-text format. And, as the volume of
storage allotted by service providers increases, the time it takes to property analyze

|| recovered data increases, ag'well; Consistent with thie foregoing, searching the recovered

date for the. information subject to seizure: pursuant to this warrant may require a range of
dyta dnalysiz techniques and may take weeks or even months. Ail forewsic analysis of the
data will emplay only those search protocols and methodologies reasonably designed ta
identify.and seize the items identified in Section IF of Attachment B to the warrent. =

35. Based on my experience and training, and the experience and framing of other
agents with whom I have communicated, it is secessary to review and seize a variety of ¢-
mail communications, chat Ings and documents, that identify any users of the subject acqount
and e-mails sent or received in tenporal proximity to incriminating e-ihails that provide

Affidavit of Special Apont Mautz- 9 ‘UNITED:STATES ATTORNEY.
f Srawant Staear, Sure $206
USAO# 2015R00279  REATTLE, Wameanarier 4101

(206) 553-79)

 
 
 

CONCLUSION

36. - Base on the forgoing request tha the Court isue the proposed search
Wwesrant, This Court has jurisdiction to osu the roqusted warrant boeaes it ie “scout of
competent jurisdiction” os defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(R), (OYA) fe
(eXIXA). Specifically, the Court is, “a district court of the United Staten that baa jrindicion
over the offense being investigated.” 18 U.S.C. § 2741 NAM). Pursuant to 18 U.S.C. §
2705(g), the presence of a law enforcement officer is not required for the service of
execution of this warrant. Accordingly, by this Affidevis md Watrant I seek etthority for.
the government to search all of the iscme specified in Section I, Attacheient 1 (attached
bet wid ncorporsied by reference heten) othe Wert, ad specifically nan all of

oo 2 a wat wn

  

 

oe 1 | deta, docomcess and records thet ere identified in ecto I to tha ame Atactot. ee ue :

 

 

. Seamel A Mas, Aton
Special Agent. -
Feder Beno veignion

| SUBSCRIBED and SWORN to before me this 2.Cagay af October, 2018, 0

 

“ _ AR ected pat ec 10 a a " UNITED STAYER ATIONDEEY

 
i ATTACHMENT A
2 Account to be Searched
3 The electronically stored data, information and communications from January 1, 2015
4]|| to present, contained in, related to, dtxd-associated with, including al] preserved data
5 jl associated with: AOL, Inc. account:
6 fosncenter]@aclcom
7 || es well as all other subscriber and log records associated with the account, which are located
g || at premises owned, maintained, controlled or operated by.AOL, Inc., an e-mail provider
9 || headquartered at 22000 AOL Way, Dulles, VA 20166.
10
fl
12
B
14.
15
16
7
48
19
20
21
22
23
24
25
26
a7

Affidavit of Special Agent Msutz- 11 UNITED STATES ATTORKEY.
USAQ# 2015R00279 ae  eeeiet

‘208 553-7070

 

 
 

i

‘| ATTACHMENT B

3||L Section I - Information to be disclosed by AOL, Inc., for search:

4 To the extent that the information described in Attachment A is within the possession,
5 || cuatody, or control of AOL, Inc., including any e-mails, records, files, logs, or information
6 || that has been deleted but is still available to AOL, Inc., or has boen preserved pursuant-to a
7 || request made under 18 U.S.C. § 2703(£) on June 18, 2015, AOL, Inc. is required to disclose
§ || the following information to the government for each account or identifier listed in
9 || Attachment A:

10 a The contents of all e-mails associsted with the account, including stored
11 or preserved copiés of e-maila:sent to and from the account, draft ¢-mails; the source and :

destination addresses associated with éach e-mail, the date and time at which each e-mail _
12 || Wes sent, and the size and length of each e-mail;

 

 

14 b, —_—Alll records or other information regarding the identification of the
secount, to include full name, physical address, telephorte numbers and other identifiers, —

15 || tecords of session times sind durations, the date on which the accourt was created, the length:

6 [of service; the IP address used to register the account, log-in IP addresses associated with

|: seasion times and dates, account status, altemative e-mail addresses provided during

17 ‘fegisination, methods of connecting, log files, and means and souree of payment (iichading

18 any credit or bank account number);

19 c& The types of service utilized;

20]

21 d. All récords or other information stored at any time by an individual

using the atcount, including eddress books, contact and. buddy lists, calendar date, pittores,

and files;

6. All recoids pertaining 10 comtmniications between the Provider adil sty
parson regarding the account, incinding contacts with support sorvices and records of actions
faken.

Affidavit of Spevial Agent Mauiz- 12 UNITED STATES ATTORNEY
USAOM201SRR0ZT9 dpe
(208) 593-7970.

 
 

 

1 || 01. Seetion II - Information te be seized by the government

2|| —_— All information described above in Section | that constitutes fruits, contraband,

3 || evidence and instrumentalities of violations of Title 18 U.S.C. § 1343 (fraud by wimg), those
4 || violations occurring January 1, 2015 through the present, including, for each account or

5 Meee Ico Arachne. intrmatin senda fois es:

6 a, stween the email acogunt loancenter'l @aol.com and
7 the email address utilized 7 a ae

  

regarding wire transfers; communications or
information regarding the “spoofing” of Meine communications between Mary =.

8 Gilmore and Robin Thompson regarding schemes to defraud; and communications made by

g || Maty Gilmore or Robin Thompson regarding the intended or actual use of proceeds cbtained

9 | by fraud,

10

11} b. All messages, documents, and profile informatian, attachments, or other
1» data that serves to identify any petsons who use of accétss the account specified, or who

ll exercise in any way any dominion or control over the specified account:

13}

14
1§

16 a... All'subscriber records associated with the specified account, inclading

17 || same, address, local and long distance telephone connection recoils, or tecords of session.

19 || mee and durations, length of sesvice (including start date) and types of service utilized,
telephone or instrument number or other subscriber number or identity, including any

19 temporarily assigned network address, and menus and source of puyinent fur such wervice!)

including any credit. card-or bank account number;

| | e. Any address lists. or buddy/coirtact lists associated with the specified.
account;

 

 

al 8, ety and all othet log revotie, including IP address captures, associated
22 |j With the specified account:
23 |.

f. any recards of communications between AOL, Inc., and any peraon
‘24 | about insues relating to the account, such ag technical problems, billing inquisies, or.
25 || Complaints from other users about the specified account, This to include: records of contnets
_ || between the subscriber and the provider's support services, 23 well as records of any actions
26 || taken by the provider or subscriber as a result of the communications,
27

28

Affidavit. of Special Agen Mautz~ +k] . _ UNITED STATES ATTORNEY:

USAO# 2515R00279 bhai are, surrese

SEATTLE, WASURION RIOT
(208) 453-070
 

 

Oo CO “OA tk om ow Moe

SBREBBE B

27

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
PURSUANT TO FEDERAL RULE OF EVIDENCE POMLT)

L , attest, undes penalties of perjimy under

the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information

contained in this declaration is true and correct. T am employed by AOL, and ny official
tileis . Lam a custodian of records for AOL. 1 state
that each of the records. attached hereto is the original record or a true duplicate of the
Original record in the custody of. AOL, and that I am the custodian of the attached revords
consisting of (pages/CDs/kilobytes). 1 further state that:
all records attached to thiis certificate were made at or near the time of the

occurrence of the matter set forth, by, or from information tranamited by, a person with
knowledge of those matters;

b. ‘such records were kept in the ordinary course ofa regularly conducted business
activity of AOL; and

c. such records were made by AOL as a regular practice.

I further state that this cettification is intended to satisfy Rule $02(11) of the Federal
Rules of Evidence.

 

Affidavit of Special Agent Mautz- 4 UNITED SLATES ATTORNEY
USAGE 251skoua7 a

(20) 553-9970
mes aoa pclae

 

 

 

 

 

eH ev, 120% Sena Seine War .

Unrren STATES T DISTRICT Court

for the
‘Wester Distt of Waahiogton

~ Inthe Matter of the Search of
iefly déséribe the property to be searched:

- ee erm att oe i msi 1s “si4 i
) oo
)

  

 

ass swith losncenterl @aol.comi that is
sored at osnoos controlled: by AOL I Inc.

 

 

me 6:00 a.m. to 10 pam; 0 anne ay eit | id real cme ben oe
ssl, yas gon vty ln women tx resi orb es

sta ihe peo ton whom, oom en pris, property meen or i aay ee een aS eo

 
   

   
  
  

 

082
Date and time igmued: _10/30/2015- 6:66am _

- USAOH 2015R00279
 

 

 

 

 

 

 

 

 

 

 

vein sof the op 7 = a and viaine of any pers wis) seleed:

 

 

 

 

 

 

 

 

 

 
 

 

 

‘The lato store dt, infmaton and mmunica
0 present, contained in, felated to, and issociated with, inoludi
associated with: AOL, In. account:

 
 

   

tt premises, , mai A ad or operated by AOL, Wee, an e-mail rovid
below a +2000 AOL Way, Dulles, VA 20166.

 

eevee eees

=.

 

. e y 2 B et 8 y 2 Ss . 2 . . me

 

a USAOF 2O1sKOOT

 

: —— log records associated with the acoount, which areloceted =
 

 

pe

aS

va

 

 

 
 
  
  

L ‘Section T- Information to be disclosed by AOL; Tae, for: search
‘To the extent thatthe infor | .

custody, or.control of AOL, Ine., wi in , or

that ha been deleted but is still available to AOL, Inc. ea has bane ved p

  

 

ses associated el cohen eet: nail

 

 

   

"ears '
ie

g any e-mails, records files, logs, or information

_Waaren grates rome al:
 

 

 

 

“all information n deseibed shove in Section 1 that constitutes fruits, central end,
idenoe anx 8 of viol inion 8 of Title 18 U.S.C. 8 1343 49 ttn , wie, those

_—

 

event -

 

en ee pues lege ak pees
Coe a ne os =

 

REYRREBS.

 

Affidavit of Special Agent Mautz- 13
USAO# 2015R00279.—

 

 
 

"PURSUANT TO FEDERAL RULE OF EVIDENCE meat)

th ave ofthe United States of America puruant to 28 US.C. $1746, that the inf nation
contained in this declaration is true and correct. Tam employed by AOL, and my o! ficial =

 

 
 

 

that cach ofthe records attached hereto is the original record or a trie duplicate ofthe oe

second inthe custody of AOL, acd thet Iam the custodian ofthe attached cg et

pes/CDa/kilobyt §). I farther state that; ae
‘ nficate were made at or earth tine ofthe

ee

= S
|

 

 
 

 

 

 

 

_ CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS Be oe

title is__ ______, Tam a custodian of records for AOL. Tomi UE ge
